Name: 2013/295/EU: Commission Decision of 17Ã June 2013 amending Decisions 2006/799/EC, 2007/64/EC, 2009/300/EC, 2009/543/EC, 2009/544/EC, 2009/563/EC, 2009/564/EC, 2009/567/EC, 2009/568/EC, 2009/578/EC, 2009/598/EC, 2009/607/EC, 2009/894/EC, 2009/967/EC, 2010/18/EC and 2011/331/EU in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to certain products (notified under document C(2013) 3550)
 Type: Decision
 Subject Matter: marketing;  technology and technical regulations;  consumption;  environmental policy
 Date Published: 2013-06-19

 19.6.2013 EN Official Journal of the European Union L 167/57 COMMISSION DECISION of 17 June 2013 amending Decisions 2006/799/EC, 2007/64/EC, 2009/300/EC, 2009/543/EC, 2009/544/EC, 2009/563/EC, 2009/564/EC, 2009/567/EC, 2009/568/EC, 2009/578/EC, 2009/598/EC, 2009/607/EC, 2009/894/EC, 2009/967/EC, 2010/18/EC and 2011/331/EU in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to certain products (notified under document C(2013) 3550) (2013/295/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular point (c) of Article 8(3) thereof, After consulting the European Union Eco-Labelling Board, Whereas: (1) Commission Decision 2006/799/EC of 3 November 2006 establishing revised ecological criteria and the related assessment and verification requirements for the award of the Community eco-label to soil improvers (2) expires on 31 December 2013. (2) Commission Decision 2007/64/EC of 15 December 2006 establishing revised ecological criteria and the related assessment and verification requirements for the award of the Community eco-label to growing media (3) expires on 31 December 2013. (3) Commission Decision 2009/300/EC of 12 March 2009 establishing the revised ecological criteria for the award of the Community Eco-label to televisions (4) expires on 31 October 2013. (4) Commission Decision 2009/543/EC of 13 August 2008 establishing the ecological criteria for the award of the Community eco-label to outdoor paints and varnishes (5) expires on 30 June 2013. (5) Commission Decision 2009/544/EC of 13 August 2008 establishing the ecological criteria for the award of the Community eco-label to indoor paints and varnishes (6) expires on 30 June 2013. (6) Commission Decision 2009/563/EC of 9 July 2009 on establishing the ecological criteria for the award of the Community eco-label for footwear (7) expires on 10 July 2013. (7) Commission Decision 2009/564/EC of 9 July 2009 establishing the ecological criteria for the award of the Community eco-label for campsite services (8) expires on 10 July 2013. (8) Commission Decision 2009/567/EC of 9 July 2009 establishing the ecological criteria for the award of the Community Ecolabel for textile products (9) expires on 10 July 2013. (9) Commission Decision 2009/568/EC of 9 July 2009 establishing the ecological criteria for the award of the Community Eco-label for tissue paper (10) expires on 10 July 2013. (10) Commission Decision 2009/578/EC of 9 July 2009 establishing the ecological criteria for the award of the Community eco-label for tourist accommodation service (11) expires on 10 July 2013. (11) Commission Decision 2009/598/EC of 9 July 2009 establishing the ecological criteria for the award of the Community Ecolabel for bed mattresses (12) expires on 10 July 2013. (12) Commission Decision 2009/607/EC of 9 July 2009 establishing the ecological criteria for the award of the Community eco-label to hard coverings (13) expires on 10 July 2013. (13) Commission Decision 2009/894/EC of 30 November 2009 on establishing the ecological criteria for the award of the Community eco-label for wooden furniture (14) expires on 1 December 2013. (14) Commission Decision 2009/967/EC of 30 November 2009 on establishing the ecological criteria for the award of the Community Ecolabel for textile floor coverings (15) expires on 1 December 2013. (15) Commission Decision 2010/18/EC of 26 November 2009 on establishing the ecological criteria for the award of the Community Ecolabel for wooden floor coverings (16) expires on 27 November 2013. (16) Commission Decision 2011/331/EU of 6 June 2011 on establishing the ecological criteria for the award of the EU Ecolabel for light sources (17) expires on 6 June 2013. (17) An assessment has been carried out to evaluate the relevance and appropriateness of the current ecological criteria, as well as of the related assessment and verification requirements, established by those Decisions. Given the different stages of the revision process for those Decisions, it is appropriate to prolong the periods of validity of the ecological criteria and the related assessment and verification requirements which they set out. The period of validity of the ecological criteria and the related assessment and verification requirements set out in Decisions 2009/567/EC, 2009/543/EC, 2009/544/EC and 2009/598/EC should be prolonged until 30 June 2014. The period of validity of the ecological criteria and the related assessment and verification requirements set out in Decisions 2009/300/EC should be prolonged until 31 October 2014. The period of validity of the ecological criteria and the related assessment and verification requirements set out in Decisions 2006/799/EC, 2007/64/EC, 2009/894/EC and 2011/331/EU should be prolonged until 31 December 2014. The period of validity of the ecological criteria and the related assessment and verification requirements set out in Decisions 2009/563/EC and 2009/568/EC should be prolonged until 30 June 2015. The period of validity of the ecological criteria and the related assessment and verification requirements set out in Decisions 2009/564/EC and 2009/578/EC should be prolonged until 30 November 2015. The period of validity of the ecological criteria and the related assessment and verification requirements set out in Decisions 2009/967/EC and 2010/18/EC should be prolonged until 31 December 2015 and the period of validity of the ecological criteria and the related assessment and verification requirements set out in Decisions 2009/607/EC should be prolonged until 30 November 2017. (18) Decisions 2006/799/EC, 2007/64/EC, 2009/300/EC, 2009/543/EC, 2009/544/EC, 2009/563/EC, 2009/564/EC, 2009/567/EC, 2009/568/EC, 2009/578/EC, 2009/598/EC, 2009/607/EC, 2009/894/EC, 2009/967/EC, 2010/18/EC and 2011/331/EU should therefore be amended accordingly. (19) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 Article 6 of Decision 2006/799/EC is replaced by the following: Article 6 The ecological criteria for the product group soil improvers  and the related assessment and verification requirements shall be valid until 31 December 2014. Article 2 Article 5 of Decision 2007/64/EC is replaced by the following: Article 5 The ecological criteria for the product group growing media  and the related assessment and verification requirements shall be valid until 31 December 2014. Article 3 Article 3 of Decision 2009/300/EC is replaced by the following: Article 3 The ecological criteria for the product group televisions , as well as the related assessment and verification requirements, shall be valid until 31 October 2014. Article 4 Article 3 of Decision 2009/543/EC is replaced by the following: Article 3 The ecological criteria for the product group outdoor paints and varnishes , as well as the related assessment and verification requirements, shall be valid until 30 June 2014. Article 5 Article 3 of Decision 2009/544/EC is replaced by the following: Article 3 The ecological criteria for the product group indoor paints and varnishes , as well as the related assessment and verification requirements, shall be valid until 30 June 2014. Article 6 Article 3 of Decision 2009/563/EC is replaced by the following: Article 3 The ecological criteria for the product group footwear , as well as the related assessment and verification requirements, shall be valid until 30 June 2015. Article 7 Article 4 of Decision 2009/564/EC is replaced by the following: Article 4 The ecological criteria for the product group campsite service , as well as the related assessment and verification requirements, shall be valid until 30 November 2015. Article 8 Article 3 of Decision 2009/567/EC is replaced by the following: Article 3 The ecological criteria for the product group textile products , as well as the related assessment and verification requirements, shall be valid until 30 June 2014. Article 9 Article 3 of Decision 2009/568/EC is replaced by the following: Article 3 The ecological criteria for the product group tissue paper , as well as the related assessment and verification requirements, shall be valid until 30 June 2015. Article 10 Article 4 of Decision 2009/578/EC is replaced by the following: Article 4 The ecological criteria for the product group tourist accommodation service , as well as the related assessment and verification requirements, shall be valid until 30 November 2015. Article 11 Article 3 of Decision 2009/598/EC is replaced by the following: Article 3 The ecological criteria for the product group bed mattresses , as well as the related assessment and verification requirements, shall be valid until 30 June 2014. Article 12 Article 3 of Decision 2009/607/EC is replaced by the following: Article 3 The ecological criteria for the product group hard coverings , as well as the related assessment and verification requirements, shall be valid until 30 November 2017. Article 13 Article 3 of Decision 2009/894/EC is replaced by the following: Article 3 The ecological criteria for the product group wooden furniture , as well as the related assessment and verification requirements, shall be valid until 31 December 2014. Article 14 Article 3 of Decision 2009/967/EC is replaced by the following: Article 3 The ecological criteria for the product group textile floor coverings , as well as the related assessment and verification requirements, shall be valid until 31 December 2015. Article 15 Article 3 of Decision 2010/18/EC is replaced by the following: Article 3 The ecological criteria for the product group wooden floor coverings , as well as the related assessment and verification requirements, shall be valid until 31 December 2015. Article 16 Article 3 of Decision 2011/331/EU is replaced by the following: Article 3 The criteria for the product group light sources , as well as the related assessment and verification requirements, shall be valid until 31 December 2014. Article 17 This Decision is addressed to the Member States. Done at Brussels, 17 June 2013. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) OJ L 325, 24.11.2006, p. 28. (3) OJ L 32, 6.2.2007, p. 137. (4) OJ L 82, 28.3.2009, p. 3. (5) OJ L 181, 14.7.2009, p. 27. (6) OJ L 181, 14.7.2009, p. 39. (7) OJ L 196, 28.7.2009, p. 27. (8) OJ L 196, 28.7.2009, p. 36. (9) OJ L 197, 29.7.2009, p. 70. (10) OJ L 197, 29.7.2009, p. 87. (11) OJ L 198, 30.7.2009, p. 57. (12) OJ L 203, 5.8.2009, p. 65. (13) OJ L 208, 12.8.2009, p. 21. (14) OJ L 320, 5.12.2009, p. 23. (15) OJ L 332, 17.12.2009, p. 1. (16) OJ L 8, 13.1.2010, p. 32. (17) OJ L 148, 7.6.2011, p. 13.